DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura et al., JP 2005-101458 A (original document attached; citations below are to the figures of the original document and to the text of the English translation retrieved from https://worldwide.espacenet.com/ on 9/26/2022 and also attached).
Regarding Claim 1, Kawamura discloses:  A system comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a display comprising an array of LEDs covered by a transparent material (semiconductor light emitting device comprising LEDs 3a, 3b, 3c, 3d which are covered by sealing resin portion 5; paragraphs [0021]-[0024] and FIGS. 1-3 of Kawamura);
and including a plurality of first, second, third, and fourth LEDs respectively configured to emit red, green, blue, and violet light; wherein the red, green, and blue light from the first, second, and third LEDs is visible to human eye; and wherein violet light from the fourth LEDs is invisible to human eye (ultraviolet LED chip 3a, red light emitting LED chip 3b, green light emitting LED chip 3c, blue light emitting LED chip 3d; FIGS. 1-3 of Kawamura);
a photocatalytic coating disposed on the transparent material, the photocatalytic coating including a photo-catalyst responsive to ultraviolet radiation present in sunlight and to the violet light emitted by the fourth LEDs in the array of LEDs (photocatalyst portion 6 is coated on sealing resin portion 5, wherein a wavelength of the UV LED for photocatalyst is 380 nm and this wavelength is also found in sunlight; paragraph [0024] and FIGS. 1-3 of Kawamura);
and a controller configured to selectively turn on the fourth LEDs to activate the photo-catalyst in the photocatalytic coating disposed on the transparent material (each light emitting element is wired in parallel to form one semiconductor light emitting device, so that individual functions [one of the light emitters] can be implemented selectively [individually]; paragraphs [0006], [0020], [0027] and FIGS. 1-3 of Kawamura).

Regarding Claim 2, Kawamura discloses:  wherein the activation of the photo-catalyst cleans an outer surface of the photocatalytic coating (photocatalyst has an action of decomposing an organic substance [for example, formaldehyde] adhering to the catalyst surface by irradiating light; paragraph [0025], [0081], [0090] and FIG. 1 of Kawamura).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura.
Regarding Claim 11, Kawamura discloses:  A method comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional steps or features):
arranging, in an array of LEDs comprising first, second, and third LEDs respectively emitting red, green, and blue light visible to human eye, a plurality of fourth LEDs, the fourth LEDs emitting violet light invisible to human eye (semiconductor light emitting device comprising LEDs 3a, 3b, 3c, 3d, which comprise ultraviolet LED chip 3a, red light emitting LED chip 3b, green light emitting LED chip 3c, blue light emitting LED chip 3d; paragraphs [0021]-[0024] and FIGS. 1-3 of Kawamura);
covering the array by a transparent material (LEDs 3a, 3b, 3c, 3d are covered by sealing resin portion 5; paragraphs [0021]-[0024] and FIGS. 1-3 of Kawamura);
disposing on the transparent material a photocatalytic coating including a photo-catalyst responsive to ultraviolet radiation present in sunlight and to the violet light emitted by the fourth LEDs in the array of LEDs (photocatalyst portion 6 is coated on sealing resin portion 5, wherein a wavelength of the UV LED for photocatalyst is 380 nm and this wavelength is also found in sunlight; paragraph [0024] and FIGS. 1-3 of Kawamura);
and selectively turning on the fourth LEDs to activate the photo-catalyst in the photocatalytic coating disposed on the transparent material (each light emitting element is wired in parallel to form one semiconductor light emitting device, so that individual functions [one of the light emitters] can be implemented selectively [individually]; paragraphs [0006], [0020], [0027] and FIGS. 1-3 of Kawamura).

Kawamura does not appear to explicitly disclose multiple LEDs of each color such that: the plurality of fourth LEDs between pairs of the first and second LEDs and between pairs of the third LEDs.
However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP § 2144.04, Section VI, Subsection B, citing In re Harza, 274 F.2d 669; 124 USPQ 378 (CCPA 1960).
In the present case, simply duplicating the device of Kawamura, e.g., forming multiple lighting devices and arranging them in columns and rows, would result in UV LEDs [fourth LEDs] being between pairs of the red, green, and blue LEDs [first, second, third, LEDs] and would provide increased lighting for the environment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide multiple lighting structures of Kawamura, thus resulting in the claimed LED arrangement, in accordance with the known and expected result of providing greater illumination by providing more light sources.

Regarding Claim 12, Kawamura discloses:  wherein the activation of the photo-catalyst cleans an outer surface of the photocatalytic coating (photocatalyst has an action of decomposing an organic substance [for example, formaldehyde] adhering to the catalyst surface by irradiating light; paragraph [0025], [0081], [0090] and FIG. 1 of Kawamura).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Danielescu et al., US 2021/0369883.
Regarding Claims 3 and 13, Kawamura discloses:  wherein: the photo-catalyst includes an oxide of a first metal (titanium oxide is used as a photocatalyst; paragraph [0025]).
Kawamura does not appear to explicitly disclose:  wherein the oxide is doped with (A) a second metal that is different than the first metal in the oxide; or (B) a non-metal.
Danielescu is related to Kawamura with respect to self-cleaning devices using photocatalytic response to LED lighting.
Danielescu teaches:  wherein the oxide is doped with (A) a second metal that is different than the first metal in the oxide; or (B) a non-metal (titanium oxide may be doped with one or more elements such as lithium, sodium, magnesium, iron, cobalt, gold, vanadium, chromium, manganese, carbon, boron, iodine, fluorine, sulfur, nitrogen or rare earth elements or other elements; paragraphs [0007], [0012], [0030]-[0032], [0035] of Danielescu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a doping element, as in Danielscu for the titanium oxide of Kawamura because such doping enhances the photocatalytic properties of titanium oxide [TiO2] and can cause the photocatalytic effects which would normally happen only under UV light to also occur for visible light as well, as taught in paragraphs [0030], [0031] of Danielescu.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Nghiem et al., US 2013/0032202.
Regarding Claims 10 and 20, Kawamura does not appear to disclose:  further comprising [or the display further comprises] disposing an antireflective coating on the transparent material, wherein the photocatalytic coating is disposed on the antireflective coating.
Nghiem is related to Kawamura with respect to photocatalytic coatings for self-cleaning.
Nghiem teaches:  further comprising [or the display further comprises] disposing an antireflective coating on the transparent material, wherein the photocatalytic coating is disposed on the antireflective coating (antireflection coating is preferably interposed between the substrate and the photocatalytic coating [i.e., just underneath the photocatalytic coating]; paragraphs [0002]-[0004], [0025] of Nghiem).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the anti-reflective coating of Nghiem for the device of Kawamura because such coating reduces the reflections of light (and without having to reduce a thickness of the photocatalytic coating, which would reduce its photocatalytic activity), as taught in paragraphs [0004], [0025] of Nghiem, which would be desirable for the device of primary reference Kawamura because reflected light would be sent back to the light source (LEDs) instead of travelling outward to reach the target of what is intended to be illuminated.

Allowable Subject Matter
Claims 4-9 and 14-19 are objected to being dependent upon rejected base claims, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 1, although the prior art discloses various systems, including:


    PNG
    media_image1.png
    231
    570
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    129
    572
    media_image2.png
    Greyscale


The prior art fails to disclose or suggest such combination of features further comprising:


    PNG
    media_image3.png
    595
    576
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    69
    574
    media_image4.png
    Greyscale


With respect to Claim 11, although the prior art discloses various methods, including:


    PNG
    media_image5.png
    332
    576
    media_image5.png
    Greyscale


The prior art fails to disclose or suggest such combination of steps further comprising:


    PNG
    media_image6.png
    187
    575
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    538
    577
    media_image7.png
    Greyscale


Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872